DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 and 6 in the reply filed on 04/04/2022 is acknowledged.  Claims 14, 15 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1-5 and 13-21 are pending.  Claims 14, 15 and 17-21 are withdrawn.  Claims 6-12 are cancelled.

Drawings
The drawings were received on 08/02/2021.  These drawings are acceptable.

Claim Objections
Claim 4 is objected to because of the following:
Regarding claim 4, the term “20000” should apparently be replaced with “20,000”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,660,727 to Gleave et al. (“Gleave”).
Regarding claim 1, Gleave teaches an extraction method (abstract, col. 1, lines 11-17), comprising: contacting a material comprising an extractant and a matrix with an extraction solvent within an extraction vessel at extraction conditions sufficient to form an extraction product comprising the extractant, the extraction solvent and the matrix (col. 4, lines 23-37 and col. 14, lines 36 – col 15, line 4, note ref. 22); and applying a pressure differential to the extraction product to separating the matrix from the extractant and the extraction solvent (col. 4, line 66 – col. 5, line 4, col. 15, lines 40-61), wherein the extraction solvent flows through a dispersion devise prior or essentially simultaneously with contact with the material and wherein the dispersion device comprises a first surface and a second surface, and a plurality of openings extending from the first surface to the second surface (col. 6, lines 45-48, col. 15, lines 62 – col. 16, line 10, note ref. 117).
Gleave does not explicitly teach that the plurality of openings are adapted for the flow of an extraction solvent therethrough.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the Gleave method wherein the plurality of openings are adapted for the flow of an extraction solvent therethrough, with a reasonable expectation of success, since it discloses solvent flowing through the dispersion device (col. 15, lines 40-67),
Regarding claim 2, Gleave discloses a method wherein the extraction conditions comprise supercritical conditions (abstract, col. 14, line 46).
Regarding claim 3, Gleave discloses a method wherein the extraction solvent comprises CO2 (col. 1, lines 24-29).
Regarding claim 4, Gleave discloses applying pressure during the extraction method (col. 4, line 66 – col. 5, line 4, col. 15, lines 40-61) and the extraction apparatus used can be operated in pressure ranges of 1500 psi to 4000 psi (col. 12, lines 14-22), but do not explicitly teach the method wherein the extraction conditions comprise a pressure in a range of from about 900 psi to 20,000 psi.  The skilled artisan would have found it obvious to perform the Gleave method wherein the extraction conditions comprise a pressure in a range of from about 900 psi to 20,000 psi, with a reasonable expectation of success, in view of the disclosure of applying pressure during the extraction method and that and the extraction apparatus used can be operated in pressure ranges of 1500 psi to 4000 psi.  Note that in the case where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05(I).
Regarding claim 5, Gleave discloses operating conditions wherein the temperature is sufficiently elevated to maintain the solvent as a supercritical fluid (col. 1, lines 25-28, col, 4, lines 50-53)) and that elevated temperatures can increase extraction effectiveness (col. 10, lines 17-21), but does not explicitly teach the method wherein the extraction conditions comprise a temperature in a range of from about -20°C. to about 200°C.  Since temperatures that are too low risk losing supercritical conditions and loss of extraction effectiveness, while temperatures that are too high risk personal injury, equipment damage and waste of energy, the skilled artisan would have found it obvious to optimize the temperature through routine experimentation with predictable results. 

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the skilled artisan would not turn to Gleave when seeking to develop the instant extraction method (remarks, page 5, paragraph beginning “Applicant respectfully”), it is noted that that is not what the Office has argued.  Rather the Office has argued that an obvious modification of the Gleave method results in the presently claimed method.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., flow through the plurality of openings achieves uniform extraction) (remarks, page 6, paragraph beginning “Resistance to the flow”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art reference is US 5,660,727 to Gleave et al.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the dispersion device includes a rotating dispersion device, or wherein the plurality of openings further comprises both smaller openings and larger openings, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automate3d Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714